21-1984-cr
United States v. Vaughn

                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 21st day of June, two thousand twenty-two.

PRESENT:           JON O. NEWMAN,
                   JOSÉ A. CABRANES,
                   JOSEPH F. BIANCO,
                                 Circuit Judges.


UNITED STATES OF AMERICA,

                           Appellee,                               21-1984-cr

                           v.

EDDIE L. VAUGHN,

                           Defendant-Appellant.


FOR APPELLEE:                                           Tiffany H. Lee, Assistant United States
                                                        Attorney, for Trini E. Ross, United States
                                                        Attorney, Western District of New York,
                                                        Buffalo, NY.

FOR DEFENDANT-APPELLANT:                                James S. Wolford, Gallo & Iacovangelo,
                                                        LLP, Rochester, NY.

       Appeal from an order of the United States District Court for the Western District of New
York (Frank P. Geraci, Jr., Judge).


                                                   1
     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

         On September 4, 2015, Eddie Vaughn pleaded guilty to arson of a commercial building, 18
U.S.C. § 844(i), and possessing a firearm after a felony conviction, id. § 922(g)(1). Vaughn was
subsequently sentenced to 188 months’ imprisonment on the arson count and 120 months’
imprisonment on the firearm count, to run concurrently. On April 19, 2021, Vaughn applied for
compassionate release under 18 U.S.C. § 3582(c), arguing, inter alia, that his medical condition made
him vulnerable to complications from COVID-19 while in prison. The District Court denied
Vaughn’s application, and Vaughn appeals. We assume the parties’ familiarity with the underlying
facts, the procedural history of the case, and the issues on appeal.

          We review the denial of Vaughn’s § 3582(c) application for abuse of discretion. United States
v. Keitt, 21 F.4th 67, 71 (2d Cir. 2021) (per curiam). While the District Court found, pursuant to
§ 3582, that no “extraordinary and compelling reasons” justified a sentence reduction, App’x 76, and
that “the factors set forth in [18 U.S.C. §] 3553(a)” did not support a reduction, id. at 79, we may—
and do—affirm based on only the District Court’s evaluation of the § 3553(a) factors. See United
States v. Jones, 17 F.4th 371, 374 (2d Cir. 2021) (per curiam).

         The District Court did not abuse its discretion in applying the § 3553(a) factors. It
considered Vaughn’s medical condition exposing him to risk from COVID-19, his good behavior
while incarcerated, and the support he will receive from his spouse upon release. It nonetheless
reasonably concluded that reducing Vaughn’s sentence by more than six years was unwarranted in
light of the severity of Vaughn’s criminal conduct and risk of unwarranted sentencing disparities. See
Keitt, 21 F.4th at 71–72 (finding no abuse of discretion under similar circumstances).

       We have reviewed all of the remaining arguments raised by Vaughn on appeal and find them
to be without merit. For the foregoing reasons, we AFFIRM the July 21, 2021 order of the District
Court.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk of Court




                                                   2